Briscoe, C.J.,
concurring: I concur. The trial court’s failure to enter a finding of “guilty” on the record when taking a plea in a criminal case is a procedural error which can be waived by the defendant. The defendant in this case waived any procedural error the court may have committed by his failure to raise this issue in any subsequent proceeding, including this appeal. See State v. Ji, 251 Kan. 3, 17, 832 P.2d 1176 (1992).
The court’s failure to find the defendant “guilty” on the record when the plea was taken’ did not deprive the court of jurisdiction to subsequently sentence the defendant. The court’s finding of guilt is contained in the court’s journal entry, and this finding was sufficient to satisfy K.S.A. 1992 Supp. 21-4603 and provide the court with jurisdiction to impose sentence.
When the Supreme Court in State v. Moses, 227 Kan. 400, Syl. ¶¶ 1-3, 607 P.2d 477 (1980), spoke of when the judgment and sentence become “effective,” the issue at hand was not whether an oral pronouncement of guilt was jurisdictionally required, but rather when the judgment and sentence were “effective” for purposes of computing the appellate time period when oral findings were made.
In State v. Royse, 252 Kan. 394, 397, 845 P.2d 44 (1993), the court cited Moses in addressing the issue of whether the district court had the authority, after orally pronouncing sentence, to *794subsequently file a written journal entry which increased the sentence. In Royse, the Supreme Court held the district court’s sentence was effective when pronounced and could not later be increased. Neither Moses nor Royse addresses the effect of the district court’s failure to enter a finding of “guilty” on the record; both speak only to the effect to be given judgments and sentences when orally pronounced.